 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of March 30, 2012,
and entered into by and between WELLS FARGO GAMING CAPITAL, LLC, a Delaware
limited liability company, in its capacity as agent under the Loan Documents (as
hereinafter defined), including its successors and assigns in such capacity from
time to time (“Agent”) and MICHAEL J. TRUCANO, as seller’s representative under
the Trucano Documents (as defined below) (“Trucano”).

 

RECITALS

 

Reference is made to that certain Credit Agreement, dated as of October 7, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), by and among Nevada Gold & Casinos, Inc., a Nevada
corporation (“Parent”), NG Washington, LLC, a Washington limited liability
company (“NGWI”), NG Washington II, LLC, a Washington limited liability company
(“NGWII”), and NG Washington III, LLC, a Washington limited liability company
(“NGWIII,” and together with NGWI and NGWII, are referred to hereinafter each
individually as a “Borrower” and, individually and collectively, jointly and
severally, as the “Borrowers”), the lenders party to the Credit Agreement as
“Lenders” (each of such Lenders, together with their successors and permitted
assigns, are referred to hereinafter as a “Lender”), and Agent, providing for a
term loan facility pursuant to which such Lenders have or may provide financial
accommodations to Borrowers. The obligation of Borrowers to repay such financial
accommodations under the Credit Agreement is guaranteed by Parent and the other
Guarantors (as hereinafter defined). All capitalized terms in this Agreement not
defined in this Agreement shall have the meanings set forth in the Credit
Agreement and Schedule 1.1 to the Credit Agreement, which are incorporated by
reference into this Agreement by reference for all purposes as if fully set
forth at length;

 

Further reference is made to that certain Stock Purchase Agreement, dated as of
October 18, 2011 (as amended, restated, supplemented, or otherwise modified from
time to time through the date hereof, the “Trucano Stock Purchase Agreement”),
between Parent, NG South Dakota, LLC, a South Dakota limited liability company
(“NG South Dakota”), as purchaser (in such capacity, “Purchaser”), A.G. Trucano,
Son & Grandsons, Inc., a South Dakota corporation (“AG Trucano”) and each of the
stockholders of AG Trucano signatories thereto (each of such stockholders are
referred to hereinafter each individually as a “Seller” and collectively, as the
“Sellers”), providing for the sale by Sellers of all of the issued and
outstanding shares of the capital stock of AG Trucano in exchange for the
aggregate purchase price of $5,135,324 and 13,223 shares of Equity Interests of
Parent.

 

Further reference is made to those certain promissory notes dated January 27,
2012, issued by NG South Dakota to the Sellers in the aggregate original
principal amount of $1,885,324 (the “Trucano Promissory Notes”).

 

The obligations of (a) Borrowers and the Guarantors under the Loan Documents are
secured by Liens on substantially all of the assets of Borrowers and the
Guarantors, including the Equity Interests of AG Trucano (the “AG Trucano Equity
Interests,” as further defined below) and all of the assets of AG Trucano; and
(b) Parent and NG South Dakota under the Trucano Documents are secured by Liens
on the AG Trucano Equity Interests and all of the assets of AG Trucano.

 

Agent, for itself and on behalf of the Loan Document Claimholders, and Trucano,
for himself and on behalf of the Sellers, desire to enter into this Agreement to
(a) confirm the relative priority of their respective Liens in the Collateral
(as hereinafter defined), and (b) address certain other matters.

 

page 1 of 11

 

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth, and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1. Definitions; Rules of Construction.

 

1.1          Defined Terms. As used in the Agreement, the following terms shall
have the following meanings:

 

“AG Trucano” has the meaning set forth in the recitals to this Agreement.

 

“AG Trucano Equity Interests” means all of the Equity Interests in AG Trucano
owned by NG South Dakota.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Bank Product Obligations” has the meaning set forth in the Credit Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.

 

“Borrower” and “Borrowers” have the respective meanings set forth in the
recitals to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, or day on which
banks in Los Angeles, California, are authorized or required by law to close.

 

“Collateral” means (a) the AG Trucano Equity Interests, and (b) all of the
assets of AG Trucano, whether real, personal or mixed.

 

“Credit Agreement” has the meaning set forth in the recitals to this Agreement.

 

“Equity Interests” means, with respect to a person, all of the shares,
membership interests, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in such person, whether voting
or nonvoting, including capital stock (or other ownership or profit interests or
units), preferred stock, or any other “equity security.”

 

“Excluded Subsidiaries” means CGC Holdings LLC, Colorado Grande Enterprises,
Inc., Nevada Gold BVR, L.L.C., and Gold Mountain Development, LLC.

 

“Guarantors” means Parent and each of its Subsidiaries party to the “Guaranty
and Security Agreement” as that term is defined in the Credit Agreement as
guarantors (including AG Trucano).

 

“Immaterial Subsidiaries” means Nevada Gold Vicksburg, LLC, Nevada Gold NY,
Inc., Nevada Gold Management Services, Inc., Texas City Limits, LLC, Gold River,
LLC, and Black Hawk Gold, Ltd.

 

page 2 of 11

 

 

“Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other federal, state, or foreign law
for the relief of debtors or affecting creditors’ rights generally with respect
to Parent or any of its Subsidiaries; (b) any other voluntary or involuntary
insolvency or bankruptcy case or proceeding, or any receivership, liquidation or
other similar case or proceeding with respect to Parent or any of its
Subsidiaries or with respect to a material portion of its assets; (c) any
liquidation, dissolution, or winding up of Parent or any of its Subsidiaries
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or (d) any assignment for the benefit of creditors or any other
marshaling of assets and liabilities of Parent or any of its Subsidiaries.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever.

 

“Lenders” has the meaning set forth in the recitals to this Agreement.

 

“Loan Document Claimholders” means, as of any date of determination, the holders
of the Loan Document Debt at that time, including (a) Agent, (b) the Lenders,
and (c) the Bank Product Providers.

 

“Loan Document Collateral Documents” means the “Guaranty and Security Agreement”
as that term is defined in the Credit Agreement and any other agreement,
document, or instrument pursuant to which a Lien is granted (or purported to be
granted) securing any Loan Document Debt or under which rights or remedies with
respect to such Liens are governed.

 

“Loan Document Debt” means all Obligations (as that term is defined in the
Credit Agreement) and all other amounts owing, due, secured under the terms of
any Loan Document, whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
all Bank Product Obligations, all obligations to provide cash collateral in
respect of Bank Product Obligations or indemnities in respect thereof, and any
other indemnities or guarantees (including, in each case, all amounts accruing
on or after the commencement of any Insolvency Proceeding relating to Parent or
any of its Subsidiaries, or that would have accrued or become due under the
terms of the Loan Documents but for the effect of the Insolvency Proceeding and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency Proceeding), in each case whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, secured or unsecured.

 

“Loan Document Default” means any “Event of Default”, as such term is defined in
any Loan Document.

 

“Loan Documents” means the Credit Agreement, the Loan Document Collateral
Documents, and each of the other “Loan Documents” (as that term is defined in
the Credit Agreement).

 

“NG South Dakota” has the meaning set forth in the recitals to this Agreement.

 

“Obligations” has the meaning set forth in the Credit Agreement.

 

“Parent” has the meaning set forth in the recitals to this Agreement.

 

“Payment in Full of Loan Document Debt” means (a) payment in U.S. Dollars in
full in cash or immediately available funds of all of the Loan Document Debt
(other than outstanding Bank Product Obligations and other than unasserted
contingent indemnification obligations); (b) termination or expiration of all
commitments, if any, of the Lenders to extend credit to Borrowers; and (c)
termination of, or providing cash collateral (in an amount, to the extent, and
in the manner required by the Credit Agreement) in respect of, all Bank Product
Obligations.

 

page 3 of 11

 

 

“Payment in Full of Trucano Debt” means payment in U.S. Dollars in full in cash
or immediately available funds of all of the Trucano Debt (other than unasserted
contingent indemnification obligations).

 

“Purchase Notice” has the meaning set forth in Section 5.1.

 

“Seller” and “Sellers” have the respective meanings set forth in the recitals to
this Agreement.

 

“Slot Machine Assets” means slot machines owned or operated by AG Trucano,
chattel paper related to slot machines operated by AG Trucano, device stamps for
slot machines owned or operated by AG Trucano, and location agreements for
locations where slot machines owned or operated by AG Trucano are maintained.

 

“Slot Machine Indebtedness” means Indebtedness of AG Trucano in an aggregate
outstanding principal amount not to exceed $1,800,000 incurred to pay slot
machine stamp device fees for slot machines owned or operated by AG Trucano and
secured solely by Slot Machine Assets.

 

“Standstill Notice” means a written notice from Agent to Trucano identified by
its terms as a “Standstill Notice” for purposes of this Agreement and stating
that a Loan Document Default has occurred and is continuing.

 

“Standstill Period” means the period of 90 days commencing on the date on which
Trucano receives the applicable Standstill Notice.

 

“Subsidiary” of a person means a corporation, partnership, limited liability
company, or other entity in which that person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Trucano” has the meaning set forth in the preamble to this Agreement.

 

“Trucano Collateral Documents” means the Trucano Security Agreement and any
other agreement, document, or instrument pursuant to which a Lien is granted (or
purported to be granted) securing any Trucano Debt or under which rights or
remedies with respect to such Liens are governed.

 

“Trucano Debt” means all amounts owing, due, or secured under the terms of the
Trucano Documents, whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
indemnities, guarantees (including, in each case, all amounts accruing on or
after the commencement of any Insolvency Proceeding relating to Parent or any of
its Subsidiaries, or that would have accrued or become due under the terms of
the Trucano Documents but for the effect of the Insolvency Proceeding and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency Proceeding), in each case whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, secured or unsecured.

 

page 4 of 11

 

 

“Trucano Documents” means the Trucano Stock Purchase Agreement, the Trucano
Promissory Notes, and the Trucano Collateral Documents.

 

“Trucano Promissory Notes” has the meaning set forth in the recitals to this
Agreement.

 

“Trucano Security Agreement” means that certain Security Agreement, dated as of
January 27, 2012, by and among Trucano, NG South Dakota, and AJ Trucano.

 

“Trucano Stock Purchase Agreement” has the meaning set forth in the recitals to
this Agreement.

 

“UCC” means the Uniform Commercial Code (or any similar or comparable
legislation) as in effect in any applicable jurisdiction.

 

1.2           Construction. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The word “person” means any natural person, corporation, trust,
business trust, joint venture, joint stock company, association, company,
limited liability company, partnership, governmental authority, or other entity.
The term “or” shall be construed to have, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” Unless the context
requires otherwise: (a) except as otherwise provided herein, any definition of
or reference to any agreement, instrument, or other document herein shall be
construed as referring to such agreement, instrument, or other document as from
time to time amended, restated, supplemented, modified, renewed, extended,
refinanced, refunded, or replaced, and (b) any definition of or reference to
Loan Document Debt shall be construed as referring to the Loan Document Debt as
from time to time amended, restated, supplemented, modified, renewed, extended,
refinanced, refunded, or replaced.

 

SECTION 2. Lien Priorities; Certain Acknowledgment and Agreements.

 

2.1           Relative Priorities. Notwithstanding the date, time, method,
manner, or order of grant, attachment, or perfection of any Liens in the
Collateral securing the Loan Document Debt or of any Liens in the Collateral
securing the Trucano Debt – including, in each case, notwithstanding whether any
such Lien is granted (or secures Trucano Debt or Loan Document Debt relating to
the period) before or after the commencement of any Insolvency Proceeding – and
notwithstanding any contrary provision of the UCC or any other applicable law or
the Loan Documents or any defect or deficiencies in, or failure to attach or
perfect, the Liens securing the Trucano Debt, or any other circumstance
whatsoever, Trucano and Agent hereby agree that: (a) any Lien with respect to
the Collateral securing any Trucano Debt, whether such Lien is now or hereafter
held by or on behalf of, or created for the benefit of, Trucano or any agent or
trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation, or otherwise, shall be
senior in all respects and prior to any Lien with respect to the Collateral
securing any Loan Document Debt; and (b) any Lien with respect to the Collateral
securing any Loan Document Debt, whether such Lien is now or hereafter held by
or on behalf of, or created for the benefit of, Agent or any other Loan Document
Claimholder or any agent or trustee therefor, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation,
or otherwise, shall be junior and subordinate in all respects to any Lien with
respect to the Collateral securing any Trucano Debt.

 

page 5 of 11

 

 

2.2           Acknowledgments and Agreements. Trucano acknowledges and agrees
that the provisions of Section 2.1 apply solely to the Liens of Agent in the
Collateral and do not apply to the Liens of Agent on any other assets of any
Borrower or any Guarantor other than AG Trucano. So long as the Payment in Full
of Loan Document Debt has not occurred, the parties hereto agree that no
Borrower, Guarantor, Excluded Subsidiary, or Immaterial Subsidiary shall grant
or permit any Liens on any assets of any Borrower or Guarantor other than the
Collateral to secure any Trucano Debt without the express written consent of
Agent. Each of Agent and Trucano agrees that it will not (and hereby waives any
right to), directly or indirectly, contest, or support any other person in
contesting, in any proceeding (including any Insolvency Proceeding), (a) the
extent, validity, attachment, perfection, priority, or enforceability of a Lien
held by or on behalf of any Loan Document Claimholder in any asset of any
Borrower or Guarantor (or the extent, validity, allowability, or enforceability
of any Loan Document Debt secured thereby or purported to be secured thereby) or
by or on behalf of Trucano in the Collateral (or the extent, validity,
allowability, or enforceability of any Trucano Debt secured thereby or purported
to be secured thereby), as the case may be, or the provisions of this Agreement;
provided, that nothing in this Agreement shall be construed to prevent or impair
the rights of Agent, any other Loan Document Claimholder, or Trucano to enforce
the terms of this Agreement, including the provisions of this Agreement relating
to the priority of the Liens securing the Trucano Debt and the Loan Document
Debt.

 

2.3           Subordination of Liens on Slot Machines. Agent agrees that if
Trucano subordinates the Liens securing the Trucano Debt on Slot Machine Assets
to Liens securing Slot Machine Indebtedness on such Slot Machine Assets, Agent
shall also subordinate the Liens securing Loan Document Debt to Liens securing
such Slot Machine Indebtedness on such Slot Machine Assets, provided that the
subordination terms are reasonably acceptable to Agent and Trucano.

 

2.4           Deposit Account Control Agreements. Agent and Trucano agrees that
if during the term of this Agreement, Trucano wishes to obtain a control
agreement for any deposit account or securities account of AG Trucano, he shall
provide prior written notice to Agent so that Agent may obtain same, provided
that Agent shall be subordinated to the lien priority position of Trucano on
such deposit account or securities account in accordance with the terms of this
Agreement. For the avoidance of doubt, upon Payment in Full of Trucano Debt,
Agent shall be free to obtain control agreements for the deposit accounts and
securities accounts of AG Trucano without the requirement of any notice from or
to Trucano..

 

SECTION 3. Exercise of Remedies. Until the Payment in Full of Trucano Debt has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against Parent or any of its Subsidiaries, no Loan Document Claimholder will (a)
exercise or seek to exercise any rights or remedies (including any secured
creditor remedies) with respect to the Collateral, or (b) contest, protest, or
object to any exercise of rights or remedies or forbearance from the exercise of
any rights or remedies with respect to the Collateral by Trucano; provided, that
if a Loan Document Default has occurred and is continuing, Agent may exercise
rights and remedies (including secured creditor remedies) with respect to the
Collateral after the expiration of the applicable Standstill Period (provided
that in no event shall Agent or any other Loan Document Claimholder exercise any
rights or remedies with respect to the Collateral if, notwithstanding the
expiration of the applicable Standstill Period, Trucano shall have commenced
prior to the expiration of the applicable Standstill Period (or thereafter but
prior to the commencement of any exercise of rights or remedies by Agent with
respect to all or any material portion of the Collateral) and is diligently
pursuing in good faith any rights or remedies with respect to all or any
material portion of the Collateral). In connection with any exercise of rights
or remedies with respect to the Collateral, Trucano may enforce the provisions
of the Trucano Documents and exercise remedies thereunder, all in such order and
in such manner as he may determine in the exercise of his sole discretion. The
foregoing to the contrary notwithstanding, the Loan Document Claimholders may
(i) take any action (not adverse to the priority status of the Liens in the
Collateral securing the Trucano Debt, or the rights of Trucano to exercise
rights or remedies with respect to the Collateral) in order to create or perfect
their Liens in and to the Collateral, (ii) file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding, or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of any Loan Document Claimholder, including any
claims secured by the Collateral, if any, (iii) if an Insolvency Proceeding has
been commenced by or against any Borrower or Guarantor, file a claim or
statement of interest with respect to the Loan Document Debt, (iv) vote on any
plan of reorganization and make any filings and motions that are, in each case,
not in contravention of the provisions of this Agreement, with respect to the
Loan Document Debt and the Collateral, or (v) join (but not exercise any control
with respect to) any judicial foreclosure proceeding or other judicial lien
enforcement proceeding with respect to the Collateral initiated by Trucano to
the extent that any such action could not reasonably be expected, in any
material respect, to restrain, hinder, limit, delay for any material period or
otherwise interfere with such enforcement action by Trucano (it being understood
that no Loan Document Claimholder shall be entitled to receive any proceeds
thereof unless otherwise expressly permitted herein). Furthermore, anything to
the contrary contained herein notwithstanding and for the avoidance of doubt,
Agent and the other Loan Document Claimholders may at any time and from time to
time exercise any rights or remedies with respect to any assets of any Borrower
or Guarantor other than the Collateral.

 

page 6 of 11

 

 

SECTION 4. Proceeds.

 

4.1           Application of Proceeds. Regardless of whether an Insolvency
Proceeding has been commenced by or against Parent or any of its Subsidiaries,
any proceeds of the Collateral received in connection with any exercise of
rights or remedies (including any secured creditor remedies) and any proceeds of
the Collateral received (or amounts distributed on account of the Liens in the
Collateral) in connection with any Insolvency Proceeding involving Parent or its
Subsidiaries (at such time as Collateral or proceeds or other amounts have been
monetized) shall be applied (a) first, to the payment in full in cash or cash
collateralization of the Trucano Debt in accordance with the Trucano Documents,
and (b) second, to the payment in full in cash of the Loan Document Debt in
accordance with the Loan Documents.

 

4.2           Turnover. Until the Payment in Full of Loan Document Debt has
occurred (irrespective of whether any Insolvency Proceeding has been commenced
by or against Parent or any of its Subsidiaries), any Collateral or proceeds
thereof received by any Loan Document Claimholder (a) as a result of any Loan
Document Claimholder’s collusion with Parent or any of its Subsidiaries in
violating the rights of Trucano under this Agreement, or (b) otherwise in
violation of the terms of this Agreement, shall be segregated and held in trust
and forthwith paid over to Trucano in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct.

 

SECTION 5. Purchase Option.

 

5.1           Purchase Option. Trucano agrees to give Agent five (5) days notice
prior to his initial exercise of secured creditor remedies with respect to all
or a material portion of the Collateral, but Trucano’s failure to give such
notice shall not result in any liability to Trucano or impair the Lien
priorities and other benefits provided to Trucano in this Agreement. If Trucano
send such a notice to Agent or if Trucano exercises any secured creditor
remedies with respect to all or any material portion of the Collateral, then
Agent shall have the right, but not the obligation, upon five (5) Business Days
prior written notice (the “Purchase Notice”) from Agent to Trucano to acquire
from Trucano (on behalf of the Sellers) all (but not less than all) of the
right, title, and interest of Sellers in and to the Trucano Debt. The Purchase
Notice, if given, shall be irrevocable.

 

5.2           Purchase and Sale. On the date specified by Agent in the Purchase
Notice (which shall not be more than five (5) Business Days after the receipt by
Trucano of the Purchase Notice), Trucano shall sell to Agent and Agent shall
purchase from Trucano (on behalf of the Sellers), the Trucano Debt.

 

page 7 of 11

 

 

5.3           Purchase Price. On the date of such purchase and sale, Agent shall
pay to Trucano, for the benefit of the Sellers, as the purchase price therefor,
the full amount of all the Trucano Debt (other than indemnification obligations
for which no claim or demand for payment has been made at such time) then
outstanding and unpaid.

 

5.4           Wire Transfer; Calculation of Interest. Such purchase price shall
be remitted by wire transfer of federal funds to such bank account of Trucano as
Trucano may designate in writing to Agent for such purpose. Interest shall be
calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by Trucano to the bank account designated by
Trucano are received in such bank account prior to 11:00 a.m., California time,
and interest shall be calculated to and including such Business Day if the
amounts so paid by Agent to the bank account designated by Trucano are received
in such bank account later than 11:00 a.m., California time.

 

5.5           No Representation or Warranty. Such purchase shall be effected by
the execution and delivery of a customary form of assignment and acceptance
agreement and shall be expressly made without representation or warranty of any
kind by Trucano as to the Trucano Debt so purchased, or otherwise, and without
recourse to Trucano, except that Trucano shall represent and warrant: (a) that
the amount quoted by Trucano as the purchase price represents the amount shown
as owing with respect to the claims transferred as reflected on its books and
records, (b) it owns, or has the right to transfer to Agent, the rights being
transferred, and (c) such transfer will be free and clear of Liens.

 

SECTION 6. Bailee for Perfection.

 

6.1           Bailee for Perfection. Agent and Trucano each agree to hold or
control that part of the Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
or other applicable law (such Collateral being referred to as the “Pledged
Collateral”), as bailee and as a non-fiduciary representative for Trucano or
Agent, as applicable (such bailment and agency being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2), 9-313(c), 9-104,
9-105, 9-106, and 9-107 of the UCC), solely for the purpose of perfecting the
security interest granted under the Loan Documents or the Trucano Documents, as
applicable. Agent shall have no obligation whatsoever to Trucano to ensure that
the Pledged Collateral is genuine or owned by NG South Dakota or Trucano or to
preserve rights or benefits of any person except as expressly set forth in this
Section 6.1. Trucano shall have no obligation whatsoever to Agent or any other
Loan Document Claimholder to ensure that the Pledged Collateral is genuine or
owned by NG South Dakota or Trucano or to preserve rights or benefits of any
person except as expressly set forth in this Section 6.1. The duties or
responsibilities of Agent under this Section 6.1 shall be limited solely to
holding or controlling the Pledged Collateral as bailee and non-fiduciary
representative in accordance with this Section 6.1. The duties or
responsibilities of Trucano under this Section 6.1 shall be limited solely to
holding or controlling the Pledged Collateral as bailee and non-fiduciary
representative in accordance with this Section 6.1 and delivering the Pledged
Collateral upon a Payment in Full of Trucano Debt as provided in Section 6.2.
Agent acting pursuant to this Section 6.1 shall not have by reason of the Loan
Documents, the Trucano Documents, or this Agreement a fiduciary relationship in
respect of Trucano. Trucano acting pursuant to this Section 6.1 shall not have
by reason of the Loan Documents, the Trucano Documents, or this Agreement a
fiduciary relationship in respect of Agent or any other Loan Document
Claimholder.

 

6.2           Payment in Full of Trucano Debt. Upon the Payment in Full of
Trucano Debt, Trucano shall, to the extent permitted by applicable law, deliver
the remaining tangible Pledged Collateral (if any) together with any necessary
endorsements, first, to Agent to the extent Loan Document Debt remain
outstanding as confirmed in writing by Agent, and, to the extent that Agent
confirms no Loan Document Debt is outstanding, second, to Parent to the extent
no Trucano Debt or Loan Document Debt remain outstanding (in each case, so as to
allow such person to obtain possession or control of such Pledged Collateral).

 

page 8 of 11

 

 

SECTION 7. Miscellaneous.

 

7.1           Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any of the Loan Documents or any of the
Trucano Documents, the provisions of this Agreement shall govern and control.

 

7.2           Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by all of the
parties hereto and shall be a continuing agreement of lien subordination until
Payment in Full of Loan Document Debt or Payment in Full of Trucano Debt. Agent
and the other Loan Document Claimholders may continue, at any time, without
notice to Trucano, to extend credit and other financial accommodations to or for
the benefit of Parent or any of its Subsidiaries constituting Loan Document
Debt. Agent and the other Loan Document Claimholders may, at any time and from
time to time in accordance with the Loan Documents or applicable law, without
the consent of, and without notice to, Trucano, without incurring any
liabilities to Trucano and without impairing or releasing the Lien priorities
and other benefits provided in this Agreement amend, renew, exchange, extend,
modify, or supplement or increase in any manner any Liens held by Agent or any
other Loan Document Claimholder, the Loan Document Debt, or any of the Loan
Documents. Agent and Trucano each hereby waives any right it or he may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. The provisions of this Agreement
are intended to be and shall be enforceable as a subordination agreement within
the meaning of Section 510 of the Bankruptcy Code. All references to Parent or
any of its Subsidiaries shall include any such person as debtor and
debtor-in-possession and any receiver or trustee for such person in any
Insolvency Proceeding.

 

7.3           Amendments; Waivers. No amendment, modification, or waiver of any
of the provisions of this Agreement shall be effective unless the same shall be
in writing signed on behalf of each party hereto or its authorized agent and
each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time.

 

7.4           Notices. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served or sent by
telefacsimile or United States mail or courier service or electronic mail and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
electronic mail, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as set forth on the signature pages
hereof or as may be designated by such party in a written notice to all of the
other parties.

 

7.5           APPLICABLE LAW. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO HEREBY WAIVES ITS RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A "CLAIM"). EACH PARTY HERETO REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

page 9 of 11

 

 

7.6           ADVICE OF COUNSEL. TRUCANO ACKNOWLEDGES AND REPRESENTS THAT HE HAS
EITHER OBTAINED THE ADVICE OF COUNSEL OR HAS HAD THE OPPORTUNITY TO OBTAIN SUCH
ADVICE IN CONNECTION WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.

 

7.7           Binding on Successors and Assigns. This Agreement shall be binding
upon Agent, Loan Document Claimholders, Trucano, and their respective successors
and assigns (including any trust holding any of assets or properties of such
persons and any estates (if any) of such persons).

 

7.8           No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of Loan Document Claimholders and Trucano. In no event shall Parent or any
of its Subsidiaries be a third party beneficiary of this Agreement or have any
rights hereunder.

 

7.9           Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of Agent and the other Loan Document Claimholders, on the one
hand, and Trucano on the other hand. Nothing in this Agreement shall impair, as
between Parent or any of its Subsidiaries and Agent and the other Loan Document
Claimholders, or as between Parent or any of its Subsidiaries and Trucano, any
obligations of Parent or its Subsidiaries to pay principal, interest, fees and
other amounts as provided in the Loan Documents and the Trucano Documents,
respectively.

 

[Signatures follow on next page.]

 

page 10 of 11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



WELLS FARGO GAMING CAPITAL, LLC,   a Delaware limited liability company,   as
Agent       By: /s/ Everardo Gomez   Printed Name: Everardo Gomez   Title: AVP  

 

Addresses for WFGC Notices:   with a copy contemporaneously sent to:       WELLS
FARGO GAMING CAPITAL, LLC   PAUL HASTINGS LLP 333 South Grand Avenue, 12th Floor
  515 S. Flower Street Los Angeles, CA 90071   Twenty-fifth Floor Attn: Everardo
Gomez     Los Angeles, California  90071 Fax No.: (877) 302-7024   Attn:  John
Francis Hilson, Esq.     Fax No.:  (213) 996-3300

 

(SIGNATURE PAGE TO INTERCREDITOR AGREEMENT (AG TRUCANO))

 

page 11 of 11

 

 

/s/ Michael J. Trucano   Michael J. Trucano, as Sellers’ Representative  

 

Addresses for Trucano Notices:   with a copy contemporaneously sent to:      
908 Main Street   Richard A. Pluimer Deadwood, SD 57732   135 E. Colorado Blvd.
    Spearfish, SD 57783

 

(SIGNATURE PAGE TO INTERCREDITOR AGREEMENT (AG TRUCANO))

 

 

 

 

ACKNOWLEDGMENT

 

Parent and each of Parent’s undersigned Subsidiaries each hereby acknowledge
that they have received a copy of the foregoing Intercreditor Agreement (as in
effect on the date hereof, the “Initial Intercreditor Agreement”) and (1) agree
to recognize all rights granted by the Initial Intercreditor Agreement to Agent,
the other Loan Document Claimholders, and Trucano; (2) agree to waive the
provisions of Section 9-615(a) of the UCC in connection with the application of
proceeds of the Collateral in accordance with the provisions of the Initial
Intercreditor Agreement; and (3) agree that they will not do any act or perform
any obligation that is not in accordance with the agreements set forth in the
Initial Intercreditor Agreement. Parent and each of Parent’s undersigned
Subsidiaries each further acknowledge and agree that they are not an intended
beneficiary or third party beneficiary under the Initial Intercreditor
Agreement, as amended, restated, supplemented, or otherwise modified hereafter.

 

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:

 

NG WASHINGTON, LLC, a Washington limited liability company   By: /s/ Robert B.
Sturges   Name: Robert B. Sturges Title: Manager   NG WASHINGTON II, LLC, a
Washington limited liability company   By: /s/ Robert B. Sturges   Name: Robert
B. Sturges Title: Manager   NG WASHINGTON II HOLDINGS, LLC, a Delaware limited
liability company   By: /s/ Robert B. Sturges   Name: Robert B. Sturges Title:
Manager   NG WASHINGTON III, LLC, a Washington limited liability company   By:
/s/ Robert B. Sturges   Name: Robert B. Sturges Title: Manager

 

 

 

 

NG SOUTH DAKOTA, LLC, a South Dakota limited liability company   By: /s/ Robert
B. Sturges   Name: Robert B. Sturges Title: Manager   NEVADA GOLD SPEEDWAY, LLC,
a Nevada limited liability company   By: /s/ Robert B. Sturges   Name: Robert B.
Sturges Title: Manager   A.G. TRUCANO, SON & GRANDSON, INC., a South Dakota
corporation   By: /s/ Robert B. Sturges   Name: Robert B. Sturges Title:
President

 

 

 